Citation Nr: 1627099	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, or as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for systemic lupus erythematous (SLE), to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for bladder cancer, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for Paget's disease of the bone (arthritis), to include as due to herbicide exposure. 

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

6.  Entitlement to restoration of a 10 percent disability rating for peripheral neuropathy of the right upper extremity, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent) effective October 28, 2014.

7.  Entitlement to restoration of a 10 percent disability rating for peripheral neuropathy of the left upper extremity, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent) effective October 28, 2014.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from September 2009, September 2014, and October 2015  rating decisions, by the Cleveland, Ohio, Regional Office (RO).  

In the September 2009, the RO denied the Veteran's claims of entitlement to service connection for hypertension, service connection for lupus, service connection for bladder cancer, and service connection for Paget's disease of the bone.  The Veteran perfected a timely appeal to that decision.  In the December 2014 decision, the RO reduced the rating for peripheral neuropathy of the left upper extremity from 10 percent to 0 percent, and it reduced the rating for peripheral neuropathy of the right upper extremity from 10 percent to 0 percent, effective October 28, 2014.  That rating action also denied the claim for a rating in excess of 20 percent for diabetes mellitus, type II.  In the October 2015 decision, the RO denied the claim for a TDIU.

On June 4, 2013, the Veteran presented testimony at a hearing before a Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

In April 2014, the Board remanded the claims for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2015.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In April 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  

In December 2014, the Veteran expressed disagreement with the December 2014 rating decision and in March 2016, the Veteran submitted a notice of disagreement with the denial of the claim for a TDIU.  A review of the record shows that the RO has not issued statements of the case (SOC) with regard to these claims.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran had military service in the Republic of Vietnam during the Vietnam era.  

2.  Hypertension did not have onset during active service, did not manifest within one year of the Veteran's retirement from active service, was not caused by his active service, to include exposure to Agent Orange, and was not caused or aggravated by his service connected diabetes mellitus.  

3.  Systemic Lupus Erythematous did not have onset during active service or within one year of separation from active service, and was not caused by his active service, to include exposure to Agent Orange.  

5.  The Veteran's bladder cancer did not have onset during active service or within one year of retirement from active service and was not caused by his active service, to include exposure to Agent Orange.  

6.  The Veteran's Paget's disease was did not have onset during active service and was not caused by his active service, to include exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to exposure to Agent Orange, or as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for SLE, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for bladder cancer, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for Paget's disease, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA satisfied its duty to notify by means of letters sent to the Veteran in March 2009 and April 2009.  An additional letter was issued in April 2014.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II.  Laws and regulations--Service Connection.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  

Certain chronic diseases, including hypertension, malignant tumors, and arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, specific enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  The enumerated diseases do not include hypertension, Paget's disease, bladder cancer, or SLE.  As such, presumptive service connection based on exposure to Agent Orange is not available for those diseases.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Prior to the Veteran's claim, there was an amendment made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  It was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The analysis provided in Jandreau, as to what kinds of questions involving diagnoses can be competently addressed by a lay person also apply to questions involving nexus opinions provided by a layperson.  See Davidson v. Shinkseki, 581 F.3d 13134 (Fed. Cir. 2009).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Factual background & Analysis.

A.  Hypertension.

The record indicates that the Veteran served on active duty from June 1963 to July 1967.  The enlistment examination, dated in June 1963, negative for any complaints or problems; blood pressure reading was 126/60.  The separation examination, dated in May 1967, was negative for any findings of hypertension; blood pressure reading was 160/40.  

Post service treatment reports include a treatment note, dated in August 1987, documenting a blood pressure reading of 140/90.  In June 1989, blood pressure reading was 150/110.  In January 1992, the Veteran had a blood pressure reading of 130/100.  In January 1994, blood pressure reading was 140/100.  

The Veteran's claim of entitlement to service connection for hypertension (VA Form 21-526) was received in February 2009.  Submitted in support of the claim were private treatment reports dated from September 1992 to February 2009.  These records do not reflect any diagnosis of or treatment for hypertension.  

It has already been established that the Veteran served in Vietnam during the Vietnam Era and he is presumed to have been exposed to Agent Orange during such service.  

The Veteran was afforded a VA examination for evaluation of diabetes mellitus in September 2010; it was noted that he was also claiming a condition of hypertension secondary to his diabetes mellitus disease.  The examiner noted that, a review of the Veteran's medical records reflect that he was diagnosed with diabetes between 1999 and the year 2000.  With regard to the hypertension, the Veteran reported being diagnosed with hypertension approximately the same time as the diabetes mellitus.  He denied any symptoms with regards to the hypertension; specifically, he denied any chest pain, pressure, vomiting, diaphoresis, palpitations, headaches or visual changes.  He was currently taking Losartan 100 mg 1 time a day and hydrochlorothiazide 25 mg 1 time a day for his hypertension.  On examination, Veteran's blood pressure readings were 148/86, 138/80, and 140/80, respectively.  The pertinent diagnosis was hypertension.  The examiner opined that it was less likely than not that the Veteran's hypertension was secondary to his diabetes mellitus as he was diagnosed with hypertension approximately the same time of the diabetes mellitus not allowing for progression of this disease secondary to diabetes, and because he had normal renal functions.  

At his personal hearing in June 2013, the Veteran maintained that his hypertension was related to his exposure to Agent Orange while in Vietnam.  His representative noted that the records reflect that, while the Veteran was in the Air Force, a pre-deployment physical reported high blood pressure readings.  The Veteran indicated that he was sent to lie down and his pressure was rechecked, at which time it was found to be normal.  It was argued that, although the Veteran was never diagnosed or classified to have hypertension, he had borderline hypertension.  The Veteran denied being diagnosed with hypertension within the year following service.  The Veteran related that his earliest diagnosis of hypertension was around 1999 or 2000; he was then placed on medication.  The Veteran indicated that no doctor has ever offered an opinion linking the hypertension to herbicide exposure in Vietnam.  

Received in May 2014 were VA progress notes dated from August 2010 to April 2014.  These records essentially show that the Veteran received follow up evaluation primarily for his service-connected diabetes mellitus.  These records report a medical history of hypertension.  

On the occasion of a VA examination in June 2014, it was noted that the Veteran has had hypertension for many years; he was on medication for this condition.  The examiner stated that the Veteran actually had benign essential hypertension (no specific cause.)  She also noted that the records indicate a strong family history of hypertension.  The examiner noted that a review of the STRs reveal that hypertension was not diagnosed in service.  Rather, the examiner noted that the Veteran was diagnosed during a period of time when he had diabetes mellitus but his renal function was normal.  Blood pressure readings were 141/79 on February 19, 2014; 154/81 on April 4, 2014; and 173/85 on June 2, 2014.  The examiner opined that the Veteran's hypertension was less likely as not related to military service or herbicides.  She stated that review of the service treatment records revealed that this was not diagnosed in service.  The examiner reported that the Veteran had a strong family history of hypertension, which is a risk factor.  The examiner noted that the Veteran's provider stated that he actually had benign essential hypertension.  The examiner stated that there was no evidence that herbicides cause or aggravate hypertension.  The examiner further opined that the Veteran's hypertension was less likely as not related to his diabetes.  The examiner explained that the Veteran was noted to have hypertension during his time of having diabetes mellitus when his renal function was normal.  The examiner explained that diabetes only causes or aggravates hypertension in the setting of renal failure.  The examiner concluded that the Veteran's hypertension was longstanding and there was no evidence that it had worsened since being diagnosed with diabetes.  

Analysis.

The Veteran contends that his hypertension developed as a result of his exposure to Agent Orange.  Therefore, he maintains that service connection is warranted on a direct or presumptive basis.  Alternatively, he maintains that the hypertension is secondary to his service-connected diabetes mellitus.  However, after carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In this case, the Veteran is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6).  However, hypertension is not one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. at 162.  .  

Upon review of the record, the Board concludes that service connection is not warranted for hypertension.  While the Veteran contends that he had elevated blood pressure readings in service, the record does not show in-service complaints, findings, or diagnoses of hypertension.  Additionally, there is no competent evidence of record that shows hypertension was manifested to a compensable degree within one year from the Veteran's date of separation from service in July 1967.  Accordingly, entitlement to service connection for hypertension on a presumptive basis for chronic disease is not warranted.  

Accordingly, no Agent Orange or chronic disease presumption applies; however, the Veteran is not precluded from otherwise establishing service connection on a direct theory of entitlement.  

The first medical evidence of record showing a diagnosis of hypertension was in 1999, more than 22 years after the Veteran's discharge from military service.  The lengthy period after separation from service without evidence of findings or diagnosis is unfavorable to the claim.  

Although the VA treatment records reflect current diagnoses of hypertension and note that the Veteran is receiving medication for hypertension, they do not indicate a link between this condition and the Veteran's period of active military service.  There is no competent evidence of record linking his hypertension to service or the service-connected diabetes mellitus.  Rather, following a VA examination in June 2014, a VA examiner opined that the Veteran's hypertension was less likely as not related to military service or herbicides.  She stated that review of the service treatment records revealed that this was not diagnosed in service.  The examiner reported that the Veteran had a strong family history of hypertension, which is a risk factor.  The examiner noted that the Veteran's provider stated that he actually had benign essential hypertension.  The examiner stated that there was no evidence that herbicides cause or aggravate hypertension.  The examiner further opined that the Veteran's hypertension was less likely as not related to his diabetes.  This opinion confirmed a previous examiner's opinion in September 2010, at which time the VA examiner stated that it was less likely than not that the Veteran's hypertension was secondary to his diabetes mellitus as he was diagnosed with hypertension approximately the same time of the diabetes mellitus not allowing for progression of this disease secondary to diabetes, and he had normal renal functions.  The examiner explained that diabetes only causes or aggravated hypertension the setting of renal failure and the Veteran's hypertension was longstanding and there was no evidence that it had worsened since he was diagnosed with diabetes.  There is no medical opinion to the contrary.  

At what point a person has hypertension, and whether hypertension is caused or aggravated by exposure to an environmental hazard or by diabetes are not simple questions.  Rather, the effects of environmental hazards such as exposure to herbicides and the interaction or lack thereof of medical conditions are well known to be the subjects of research by medical professionals and other scientists.  These are therefore complex questions and the Veteran, who has not been shown to have expertise in these matters, is not competent to provide this type of opinion or diagnosis.  

In contrast, the VA examiner's opinion is competent evidence.  The examiner supported his opinion with a sufficient rationale.  It is therefore highly probative evidence.  

In sum, the Board thus finds that the most probative evidence establishes that service connection for hypertension, to include as due to in-service Agent Orange exposure, is not warranted and that the Veteran's diabetes mellitus did not cause or aggravate his hypertension.  See 38 C.F.R. §§ 3.303(d), 3.309(e), 3.310(a) (b); Combee, 34 F.3d at 1042.  Therefore, the preponderance of the evidence is against the claim of service connection for hypertension on a direct and secondary basis. Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Systemic Lupus Erythematous.

The Veteran's STRs are silent with respect to any complaints, finding or treatment for systemic lupus erythematous.  

Post service treatment reports document that the Veteran was initially seen for a skin rash in May 1974.  He experienced flare-ups of the rash in June and July 1974.  A treatment note, dated in May 1975, indicates that the Veteran was followed for a skin rash.  He was diagnosed with lupus in February 2000.  

The Veteran's claim of entitlement to service connection for systemic lupus erythematous (VA Form 21-526) was received in February 2009.  Submitted in support of the claim were private treatment reports dated from September 1992 to February 2009.  These records do not reflect any diagnosis of or treatment for SLE.  

Additional private treatment reports were subsequently submitted in support of the Veteran's claim, dated from September 1992 through December 2008.  These records do not reflect any complaints or findings of systemic lupus erythematous.  

At his personal hearing in June 2013, the Veteran maintained that his systemic lupus erythematous developed as a result of his exposure to Agent Orange while in Vietnam.  The Veteran reported that he broke out in sores all over his body sometime in 1968 or 1969; he stated that, following 15 days of testing, it was determined that he had lupus erythematous, which affected his joints and muscles.  The Veteran stated, however, no doctor has linked his lupus to exposure to herbicides or any other environmental hazards.  

On examination in June 2014, the VA examiner noted that the Veteran's systemic lupus erythematous had its onset in February 2002, with an elevated ANA reading.  The examiner indicated that in February 2006, arthritis associates first noted that condition diagnosed 20 years prior, with complaints of widespread pain.  His recent blood work revealed positive ANA, positive anti DNA, mildly elevated CPK, normal ESR, and normal aldolase.  The examiner reported that the Veteran seemed to have had a history of some sort of connective tissue disease for which he saw no activity at the moment.  The examiner further reported that he saw no evidence for any active systemic lupus erythematous.  He noted that the Veteran's left shoulder pain was mostly secondary to rotator cuff tendonitis.  And, his other aches and pains were mostly secondary to osteoarthritis and myofascial aches and pain.  The examiner indicated that the Veteran reported being told many years ago that he had lupus in the 1970's; the Veteran reported being in the hospital for 3 weeks because of a bad skin rash.  The Veteran also reported having joint pain at that time.  The examiner again reported that arthritis physician noted that the Veteran's aches and pains were mostly due to osteoarthritis and the physician noted no inflammatory changes in the joints.  The systemic lupus erythematous was described as being inactive.  The examiner indicated that there was no joint swelling, synovitis, and x-rays revealed no erosions.  It was further noted that the Veteran's rheumatologist saw no current evidence of lupus.  

The VA examiner opined that there was no clear diagnosis of lupus.  She further stated that, even if he had lupus, it was less likely as not that it is causally related to his service or exposure to Agent Orange.  The examiner noted that the Veteran is African American.  Citing to medical literature, the examiner noted that the prevalence of SLE was higher among Asians, Afro-Americans, Afro-Carribeans, and Hispanic Americans compared to Americans of European descent.  The examiner concluded that there was no clinical evidence to support a link between herbicides and SLE.  

Analysis.

After careful review of the evidentiary record, the Board finds that service connection is not warranted for systemic lupus erythematous.  In this case, the Veteran had a period of service in the Republic of Vietnam during the Vietnam Era, and therefore the underlying fact of his exposure to herbicide agents is presumed.  He does not, however, have a diagnosed disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  He is diagnosed with systemic lupus erythematous.  There is no indication in any of the service or post service treatment records that he had any complaints, treatment or diagnosis of chloracne or other similar acneform diseases.  The currently diagnosed systemic lupus erythematous is not on the list of disorders presumed to be due to Agent Orange.  Consequently, presumptive service connection is not available on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  This notwithstanding, the Veteran is not precluded from demonstrating a causal relationship between his current diagnosed systemic lupus erythematous, and his exposure to Agent Orange on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007), see also Combee, 34 F.3d 1039.  

It is not in dispute that the Veteran currently has diagnosed lupus.  Upon review of the evidentiary record, the Board notes that the service treatment records do not reflect any complaints of or diagnosis of lupus.  Rather, the skin and musculoskeletal systems were normal.  Post-service treatment records document continued complaints associated with the joints and continued treatment for a skin rash.  The clinical evidence of record reflects post service onset of a rash.  It is noteworthy that the clinical evidence reflects that the Veteran was initially diagnosed with systemic lupus erythematous in 2000, approximately 33 years after his separation from service.  This is persuasive evidence against continuity of lupus symptoms after service.  

What remains necessary to establish service connection on a direct basis for such disability is competent evidence of a nexus between lupus and his active service.  In the absence of manifestation in service and continuity of manifestations since, whether lupus is related to remote service, is a medical question that must be addressed by someone with medical expertise.  Given the history of his symptoms, whether lupus had onset during service or was caused by service is a complex question and not one that can be answered by observation with one's senses.  Following a review of the Veteran's claims file in June 2014, a VA examiner opined that there was no clear diagnosis of lupus.  She further stated that, even if he had lupus, it was less likely as not that it is causally related to his service or exposure to Agent Orange.  The examiner concluded that there was no clinical evidence to support a link between herbicides and SLE.  The Veteran's contention that he has lupus due to service, including due to Agent Orange exposure is not competent evidence.  

For these reasons, the preponderance of the evidence is against this claim.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).  

C.  Bladder Cancer.

The Veteran maintains that he developed bladder cancer as a result of his exposure to Agent Orange in Vietnam.  

Post service treatment reports show that the Veteran was diagnosed with bladder carcinoma in September 1996 and was treated with intra vesicular chemotherapy.  He subsequently received follow up evaluation.  

The Veteran's claim of entitlement to service connection for bladder (VA Form 21-526) was received in February 2009.  Submitted in support of the claim were private treatment reports dated from September 1992 to February 2009.  These records show that the Veteran was diagnosed with bladder cancer in September 1996; he underwent surgery and subsequently treated with intravesical chemotherapy.  In August 1999, the Veteran was admitted to a private hospital with possible recurrence of carcinoma in situ.  

Received in April 2009 were private treatment reports dated from September 1992 to February 2006, reflecting ongoing follow up evaluation for bladder cancer.  A treatment report, dated in February 2004, reflect s a diagnosis of history of bladder cancer and back pain.  He underwent flexible cystoscopy with bilateral retrograde pyeloureterography; it was noted that he would be continued on surveillance protocol as he did not appear to have a recurrence of his bladder cancer at this time.  Subsequently received in May 2009 were private treatment reports dated from September 1992 through December 2008.  These records show that the Veteran received follow up evaluation for his bladder cancer.  

At his personal hearing in June 2013, the Veteran maintained that his bladder cancer was related to his exposure to Agent Orange while in Vietnam.  He reported that he was first diagnosed with bladder cancer in 1996.  He also indicated that no doctor has ever expressed an opinion that his bladder cancer was caused by Agent Orange.  He also indicated that he was not exposed to any other environmental hazards.  

The Veteran was afforded a VA examination in June 2014.  At that time, it was noted that the Veteran's bladder cancer was diagnosed in September 1996; the tumor was removed and he was subsequently followed very closely.  It was noted that the Veteran had recurrence of bladder cancer in the form of carcinoma in situ in 2008, and he was treated with BCG intravesical chemotherapy completed in April 1999.  It was noted that he had had no recurrence of the cancer since then; biopsies and repeat cystoscopies have revealed no recurrence.  The examiner noted that the Veteran began smoking in 1964 and quit in 1982; it was also noted that he smoked over 2 packs per day.  The diagnosis was bladder cancer.  Following a review of the file, the examiner concluded that the Veteran's bladder cancer did not manifest in service and was unrelated to herbicide exposure.  The examiner noted that the records indicate that the Veteran stopped smoking 25 years ago with a 15 pack-year history.  The examiner also noted that the Veteran only stopped smoking for 7 years at the time of his diagnosis.  The examiner stated that, despite his cessation, the Veteran was still at risk for developing bladder cancer.  The examiner further noted that the National Academy of Sciences Institute of Medicine (IOM) committee was unable to conclude that a link between Agent Orange exposure and bladder cancer exists.  It was determined that there was insufficient evidence to determine such an association (IOM, 2011).  




Analysis.

Based on the evidence of record, the Board finds that service connection for bladder cancer, to include as due to herbicide exposure, is not warranted. 

However, bladder cancer is not listed as being presumptively associated with exposure to Agent Orange or herbicides under 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a) (6), 3.309(e) (2015).  

The Board has considered whether service connection is otherwise warranted. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Significantly, as noted above, the Veteran's STRs are negative for complaints, findings or diagnoses of bladder cancer.  To the extent that the Veteran asserts that his cancer is attributable to service, the Board concludes that his assertion is unsupported by reliable evidence and is not competent.  There is a remarkable lack of corroborative evidence within years of separation from service.  The Veteran separated from service in 1967 but adenocarcinoma of the bladder was not diagnosed until 1996, which is about 29 years after separation.  The gap of 29 years between the time the Veteran was separated from service in 1967 and the documentation of a bladder cancer in 1996 does not support a conclusion that the Veteran's current diagnosis is traceable to disease or injury that was initially manifested in or shortly after service, and also rebuts any assertion of continuity of symptomatology since separation from service.  

Moreover, no medical professional has ever suggested that the Veteran's bladder cancer was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion. In short, there is no competent evidence to support the claim.  In fact, at his personal hearing in June 2013, the Veteran specifically stated that no doctor has ever linked his bladder cancer to Agent Orange exposure.  Rather, following a VA examination in June 2014, the examiner concluded that the Veteran's bladder cancer did not manifest in service and was unrelated to herbicide exposure.  The examiner noted that the records indicate that the Veteran stopped smoking 25 years ago with a 15 pack-year history.  The examiner also noted that the Veteran only stopped smoking for 7 years at the time of his diagnosis.  The examiner stated that, despite his cessation, the Veteran was still at risk for developing bladder cancer.  The examiner further noted that the National Academy of Sciences Institute of Medicine (IOM) committee was unable to conclude that a link between Agent Orange exposure and bladder cancer exists.  It was determined that there was insufficient evidence to determine such an association (IOM, 2011).  Thus, the examiner is attributing the Veteran's bladder cancer to smoking.  The Board finds the examiner's opinion to be probative evidence against the claim.

The Board has considered the Veteran's assertions and testimony in connection with the claim on appeal.  As the Veteran has not demonstrated the medical or scientific expertise necessary to address this medically and highly scientifically complex question and his nexus determination is not one that can be made on observation by his senses, his nexus opinion is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The preponderance of evidence is against a finding that the Veteran's bladder cancer had onset during or was caused by his active service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

D.  Pagets' disease.

STRs are silent with respect to any findings of Paget's disease.  Post service treatment reports show that the Veteran received treatment for complaints of joint pain, including low back and knee pain.  In March 1998, the Veteran was diagnosed with lumbar disc disease.   

The Veteran's claim of entitlement to service connection for Paget's disease (VA Form 21-526) was received in February 2009.  Submitted in support of the claim were private treatment reports dated from September 1992 to February 2009.  These records do not reflect any diagnosis of or treatment for Paget's disease.  

Received in May 2009 were additional private treatment reports dated from September 1992 through February 2009.  These records show that the Veteran received follow up evaluation for his bladder cancer and Paget's disease.  A CT scan of the pelvis, dated in March 1998, revealed coarsening of the trabecular architecture of the L5 vertebral body; it was noted that these findings were suspicious for Paget's disease of the L5 vertebral body.  A CT scan of the spine dated in March 1998 also noted that the findings were suspicious for but not diagnostic of Paget's disease.  In April 2006, the Veteran's physician noted that the Veteran had Paget's disease and would require follow up with his rheumatologist.  A February 2008 treatment note reflects diagnoses of osteoarthritis of multiple sites and Paget's disease of bone.  In May 2008, the Veteran was seen for follow up evaluation of Paget's disease, osteoarthritis.  He complained of widespread aches and pains.  The pertinent diagnoses were osteoarthritis, multiple sites, generalized; lumbosacral spondylosis without myelopathy; and Paget's disease of the bone.  The Veteran was counseled on the diagnosis, prognosis, and natural history of the disease.  In September 2008, the Veteran was seen for follow up evaluation of Paget's disease and osteoarthritis.  

At his personal hearing in June 2013, the Veteran maintained that his Paget's disease was caused by his exposure to Agent Orange while in Vietnam.  The Veteran indicated that he was diagnosed with Paget's disease in 2000.  The Veteran indicated that no doctor has ever expressed an opinion that his Paget's disease is related to exposure to Agent Orange.  

Following a VA examination in June 2014, the VA examiner concluded that the Veteran's Paget's disease was less likely as not related to service, to include agent orange exposure.  She noted that Paget's disease is an endocrine disease and not arthritis.  The examiner explained that Paget disease of bone, also known historically as osteitis deformans, was a focal disorder of bone metabolism that occurs in the aging skeleton; it was characterized by an accelerated rate of bone remodeling, resulting in overgrowth of bone at a single or multiple sites and impaired integrity of affected bone.  She also explained that Paget's disease of the bone (PDB) was a fairly common finding in aging bone, with estimates ranging from 2.3 to 9 percent in older patients within affected populations.  She stated that there were no consistent correlates found between the occurrence of Paget's disease and varied environmental exposures.  Epidemiologic studies from around the world have failed to identify conclusively any environmental exposure that predisposes to Paget disease.  The examiner stated that they don't know what caused Paget's disease, but the greatest risk factor for Paget's disease was perhaps aging, followed by ancestry and a known family history of the disease.  

Analysis.

After careful review of the evidentiary record, the Board finds that service connection for Paget's disease is not warranted.  In this case, osteitis deformans (Paget's disease) is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, presumptive service connection for chronic diseases is potentially applicable.  .  

In the present case, however, the Board finds the preponderance of the evidence to be against the Veteran's service connection claim for Paget's disease.  While the records indicate that the Veteran received clinical attention for joint pain; overall, the service treatment records are negative for any diagnosis of or treatment for Paget's disease. 

Additionally, the post-service records are negative for any indications of Paget's disease for many years.  The Veteran did seek treatment on multiple occasions in the 1970's for complaints of low back pain; he was subsequently diagnosed with lumbar disc disease.  He was not diagnosed with Paget's disease.  The records indicate that the Veteran was first diagnosed with Paget's disease in April 2006, many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  Other than his own lay statements, nothing suggests an onset during service or within one year of separation.  

Furthermore, following a VA examination in June 2014, the Veteran's claim was presented to a VA physician, who opined that the Veteran's Paget's disease was less likely as not related to service, to include exposure to agent orange.  She provided a compelling explanation to support her opinion.  Thus, the competent evidence of record indicates onset of Paget's disease many years after service and not as due to or the result of a disease or injury incurred therein.  

The Board has considered the Veteran's assertions that he suffers from Paget's disease related to military service, to include exposure to Agent Orange.  However, the Board finds his opinion is not competent evidence for essentially the same reasons as previously provided.   

The most probative evidence of record is the June 2014 opinion.  The preponderance of evidence is against the appeal and hence, the appeal must be denied.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension, to include as due to exposure to Agent Orange, or as secondary to the service-connected diabetes mellitus, type II, is denied.  

Service connection for systemic lupus erythematous (SLE), to include as due to exposure to Agent Orange, is denied.  

Service connection for bladder cancer, to include as due to exposure to Agent Orange, is denied.  

Service connection for Paget's disease of the bone (arthritis), to include as due to exposure to Agent Orange, is denied.  


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

As noted in the Introduction, by a rating action of December 2014, the RO reduced the rating for peripheral neuropathy of the left upper extremity from 10 percent to 0 percent, and it reduced the rating for peripheral neuropathy of the right upper extremity from 10 percent to 0 percent, effective October 28, 2014.  That rating action also denied the claim for a rating in excess of 20 percent for diabetes mellitus, type II.  In December 2014, the Veteran expressed disagreement with that rating action.  Subsequently, an October 2015 rating action denied the claim for a TDIU; and, in March 2016, the Veteran submitted a notice of disagreement with the denial of the claim for a TDIU.  A statement of the case (SOC), addressing the matters of proper reduction of the ratings for peripheral neuropathy of the right and upper extremities, a higher rating for diabetes mellitus, and entitlement to a TDIU, has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).  

Accordingly, these claims are remanded for the following action: 

Furnish to the Veteran and his representative an SOC addressing the claim regarding entitlement to a higher evaluation for diabetes mellitus, the issues of propriety of the reduction of the evaluation from 10 to 0 percent for the right and left upper extremity, and entitlement to a TDIU.  All applicable criteria should be addressed in the SOC, to include 38 C.F.R. § 3.105(a).  Along with the SOC, the AOJ must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to the issues.  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


